IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


LEROY SPANN,                                  :   No. 71 MAP 2016
                                              :
                    Appellant                 :   Appeal from the Order of the
                                              :   Commonwealth Court at No. 728 MD
                                              :   2012 dated June 9, 2016
             v.                               :
                                              :
                                              :
PENNSYLVANIA BOARD OF                         :
PROBATION AND PAROLE AND                      :
PENNSYLVANIA STATE POLICE,                    :
                                              :
                    Appellees                 :


                                        ORDER


PER CURIAM                                             DECIDED: August 16, 2017

      AND NOW, this 16th day of August, 2017, the Commonwealth Court’s ruling

dated June 9, 2016 is affirmed in part and reversed in part:

      (1)    that portion of the ruling granting the Suggestion of Mootness filed by the
             Pennsylvania Board of Probation and Parole is hereby AFFIRMED; and

      (2)    that portion of the ruling granting the Preliminary Objections filed by the
             Pennsylvania State Police and denying the Motion for Summary Judgment
             filed by Appellant Leroy Spann is hereby REVERSED.                     See
             Commonwealth v. Muniz, ___ A.3d ___, 47 MAP 2016 (Pa. July 19,
             2017).

      The case is hereby remanded to the Commonwealth Court for the entry of an

appropriate order granting mandamus relief.


      Chief Justice Saylor and Justice Mundy file concurring statements.